ACQUISITION AGREEMENT

THIS ACQUISITION AGREEMENT (the “Agreement”) made as of this 31st day of
January, 2007 (the “Effective Date”), by and among Edentify, Inc. (“Edentify”),
a Nevada corporation with its principal address at 74 W. Broad Street,
Suite 350, Bethlehem, PA 18018, Zelcom Group, LLC (“Zelcom”), a limited
liability company formed under the laws of the State of Illinois, with its
principal address at 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173,
and all of its members, consisting of Robert Zelikson (“Zelikson”), Greg Fasana
(“Fasana”) and Matthew Komos (“Komos”). Collectively, Zelikson and Fasana shall
be referred to hereinafter as the “Zelcom Principals.”

INTRODUCTION

WHEREAS, Zelcom is a professional services firm engaged in risk management
assessment consulting for businesses;

WHEREAS, Edentify is a corporation that is engaged in providing businesses with
information-based and technology based services used in the detection and
prevention of identity fraud desiring to acquire all of the outstanding capital
and voting interests in Zelcom;

WHEREAS, Zelikson and Fasana own all the capital and voting interests in Zelcom;
and

WHEREAS, Zelikson and Fasana desire to exchange (the “Exchange”) all of their
membership interests in Zelcom for an aggregate of 750,000 shares of the common
stock of Edentify (hereinafter, collectively, the “Edentify Shares”) to be
issued in accordance with the provisions of paragraph 2.1 of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound hereby, do mutually agree as follows:

ARTICLE I
DEFINITIONS, DISCLOSURE SCHEDULE

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings indicated below:

“Contract” shall mean any agreement, contract, license, indenture, lease,
mortgage, license, plan, arrangement, commitment or instrument including any
note or other debt instrument (whether written or oral).

“Edentify Disclosure Documents” shall refer to the disclosures made by Edentify
in the SEC Filings (as hereinafter defined) as well as the Schedule of
Exceptions (as hereinafter defined).

“Enforceability Exceptions” shall mean the extent to which enforceability of an
obligation may be limited by applicable bankruptcy, insolvency, re-organization
or other similar laws affecting the enforcement of creditors’ rights generally
and by principles of equity regarding the availability of remedies.

“GAAP” shall refer to generally accepted accounting principles as applicable in
the United States.

“Knowledge “ shall mean with respect to a party’s awareness of the presence or
absence of a fact, event or condition (a) actual knowledge plus, if different,
(b) the knowledge that would be obtained if such party conducted itself
faithfully and exercised sound discretion in the management of his own affairs.

“Laws” shall mean all laws, common laws, rules, regulations, ordinances, codes,
judgments, injunctions, orders, decrees, permits, policies and other
requirements of the United States and other jurisdictions to which Zelcom and
Edentify, as applicable, are subject,.

“Liabilities” shall mean any indebtedness, liability, loss, damage, deficiency,
obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated
or unliquidated, secured or unsecured, accrued, absolute, contingent or
otherwise, whether or not of a kind required by generally accepted accounting
principles to be set forth on a financial statement including the notes thereto.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, adverse claim or
restriction of any kind affecting title or resulting in an encumbrance against
property, real or personal, tangible or intangible, or a security interest of
any kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any third party option or other agreement to sell
and any filing of or agreement to give, any financing statement under the
Uniform Commercial Code (or equivalent statute) of any jurisdiction).

“Material Adverse Effect” or “Material Adverse Change” with respect to a party
means an adverse change which would in the aggregate have material adverse
effect on the assets, liabilities (whether absolute, accrued, contingent or
otherwise), condition (financial or otherwise), results of operations, business
or prospects on a consolidated or combined basis of such party.

“Obligations” shall mean, with respect to Edentify, all liabilities, debts,
amounts due, or contracts existing as of the Closing and any claims or causes of
action arising out of or as a result of actions taken prior to Closing, as well
as any and all expenses and costs related thereto.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or governmental entity.

“Schedule of Exceptions” shall mean the schedule that may be attached to and
made part of this Agreement containing any exceptions to any representations
made in this Agreement, which such schedule shall be organized into paragraphs
corresponding to the sections of this Agreement.

“SEC Filings” shall mean all registration statements filed by Edentify pursuant
to the Securities Act or reports filed by Edentify pursuant to the Securities
Exchange Act since July 31, 2005.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Subsidiary” shall refer to any corporations or other entities in which a Person
has a majority interest or which is otherwise controlled by such Person.

“Taxes” shall mean any income, alternative or add-on minimum, business,
employment, franchise, occupancy, payroll, property, sales, transfer, use, value
added, withholding or other tax, levy, impost, fee, imposition, assessment or
similar charge together with any related addition to tax, interest, penalty or
fine thereon.

“Transactions” shall mean, in respect of any party, all transactions set forth
in or contemplated by this Agreement that involve, relate to or affect such
party, including, without limitation, the Exchange.

“Zelcom Disclosure Documents” shall refer to the disclosures made by Zelcom in
the Schedule of Exceptions (as hereinafter defined).

ARTICLE II
THE TRANSACTIONS

2.1 The Exchange.



  (a)   On the Closing Date (as defined in Section 2.8), Zelikson, Fasana and
Komos shall receive stock certificate(s) issued by Edentify as follows
(hereinafter, the “Edentify Closing Shares”):

         
 
  # shares
 
       
Zelikson
    178,125  
Fasana
    178,125  
Komos
    18,750.  

In the event that, prior to the end of the second anniversary of the Closing
Date, any of Zelikson, Fasana or Komos (a) voluntarily terminates his employment
with Zelcom or (b) is terminated for cause, each agrees that his Edentify
Closing Shares shall be cancelled by the Company and hereby appoints the Chief
Executive Officer or General Counsel of the Company as his attorney-in-fact for
purposes of effecting such cancellation.



  (b)   Upon Zelcom achieving at least break-even on a cash flow basis for a
full 12-month period as evidenced by its audited financials for such period ,
Zelikson, Fasana, and Komos shall receive stock certificate(s) issued by
Edentify as follows (hereinafter, the “Edentify Additional Shares”):

         
 
  # shares
 
       
Zelikson
    178,125  
Fasana
    178,125  
Komos
    18,750.  



  (c)   On the Closing Date (as defined in Section 2.8), Zelikson, Fasana and
Komos shall transfer to Edentify 100% of the membership interests in Zelcom.

2.2 Minimum distributions to Zelcom Principals. The Zelcom Principals shall also
be entitled to a twenty-five percent (25%) Profits Interest in the operations of
Zelcom. For purposes of this Agreement, the Profits Interest shall include net
profit resulting from normal operations and accounting for all intercompany
projects, for this purpose, at cost and shall be cumulative and determined at
the end of each calendar year of operations, and shall be payable only when and
to the extent that the aggregate cumulative amount of income generated exceeds
all aggregate cumulative losses incurred after Closing. For purposes of
calculating the Profits Interest, any inter-company projects (i.e. between
Edentify and Zelcom) shall have a twenty percent (20%) profit margin imputed.
Any Profits Interest due shall be paid during the first quarter of the
succeeding year. Any net losses shall be accumulated and set off against future
net profits

2.3 Edentify Funding of Zelcom. Subject to, as necessitated by, and following
the approval of Zelcom’s business plan by Edentify, Edentify will provide
$500,000.00 in capital funding to promote Zelcom’s business and operations, for
the first six (6) months after Closing in accordance with such business plan to
be deposited into the operating bank account of Zelcom as follows, with each
payment subject however, to Zelcom having not exceeded expenditures set forth on
the pre-closing budget attached hereto as Exhibit “A” (hereinafter, the
“Pre-Closing Budget”) by more than 10% through the relevant period without the
prior written agreement of Edentify: (i) $150,000 at Closing; (ii) $150,000 no
later than sixty (60) days after Closing, (iii) $100,000 no later than one
hundred twenty (120) days after Closing provided however, that such deposit will
be conditioned upon Zelcom achieving 75% of the revenue projections set forth on
the Pre-Closing Budget and (iv) $100,000 no later than one hundred eighty
(180) days after Closing, provided however, that such deposit will be
conditioned upon Zelcom achieving 80% of the revenue projections set forth on
the Pre-Closing Budget, as revised by Zelcom, provided further that such
revision is delivered to Edentify no later than ninety (90) days after Closing
and approved by Edentify. For purposes of this Agreement and the determination
of whether Zelcom has exceeded expenditures, the Pre-Closing Budget shall be
deemed to be presented on a cash basis and the calculation of whether the 10%
benchmark has been met shall be on a cash basis. From time to time, during the
eighteen (18) months after Closing, Edentify, in its sole discretion and subject
to conditions mandated by Edentify, may make additional capital contributions to
Zelcom for working capital purposes.

2.4 Intercompany Pricing Agreement. At Closing, the parties shall enter into an
Intercompany Pricing Agreement in respect of all work done by Zelcom for clients
of Edentify.

2.5 Employment of Zelcom Principals. At Closing, Edentify will cause Zelcom to
execute employment agreements with each of the Zelcom Principals in
substantially the form attached hereto as Exhibit “B.”

2.6 Warrants to Zelcom Principals. At Closing, each of the Zelcom Principals
shall receive warrants (the “Warrants”) expiring three years from the date of
Closing with an exercise price of $1.00 per share to acquire the number of
shares of common stock of Edentify, as follows:

         
Robert Zelikson
    500,000  
Greg Fasana
    500,000.  

The Warrants shall be in substantially the form attached hereto as Exhibit “C.”
In the event that, prior to the end of the second anniversary of the Closing
Date, either Zelikson or Fasana (a) voluntarily terminates his employment with
Zelcom or (b) is terminated for cause or, he shall forfeit the right to exercise
any Warrants granted to him pursuant to this paragraph and such Warrants shall
be cancelled with no further action of either party.

2.7 Closing. The closing of the Exchange contemplated hereby (the “Closing”)
shall be held on the next business day after the parties have made the
deliveries required in Article 3 of this Agreement. The Closing shall be held at
such place and at such time as the parties may mutually agree but in no event
later than January 31, 2007 at the offices of Edentify and may be effected by
the exchange of fax copies or overnight delivery of executed documents by the
respective parties. The date upon which such Closing shall occur shall be
referred to as the “Closing Date.”

ARTICLE III
CLOSING DELIVERIES

3.1 Closing Deliveries by Zelcom. At the Closing, in addition to documents
referred to elsewhere herein, Zelcom shall deliver to Edentify in a form
reasonably satisfactory to Edentify and its counsel:

(1) the Unanimous Written Consent of the members of Zelcom Group, LLC to
transfer all of the membership interests and all right, title and interest in
Zelcom to Edentify; and

(2) Such other documents as Edentify or its counsel may reasonably request.

3.2 Closing Deliveries by Edentify. At Closing, in addition to documents
referred to elsewhere, Edentify shall deliver to Zelcom, from Edentify or other
third parties, including officers of Edentify, in a form reasonably satisfactory
to Zelcom and its counsel:

(1) Certified copies of resolutions of the Board approving the Exchange and all
related transactions and documents as of the date of execution hereof;

(2) Share certificates to each of the Zelcom Principals evidencing the Edentify
Closing Shares;

(3) the Warrants; and

(4) Employment Agreements for the Zelcom Principals as required by paragraph 2.8
of this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EDENTIFY

Except as set forth in the Edentify Disclosure Documents, Edentify makes the
following representations and warranties to Zelcom on and as of the date hereof
with the knowledge and understanding that Zelcom is relying materially upon such
representations and warranties.

4.1 Organization and Standing of Edentify. Edentify is a corporation duly
organized, validly existing and in good standing under the laws of Nevada.
Edentify has the corporate power to carry on its business as now conducted and
to own its assets and is duly qualified to transact business as a foreign
corporation in each jurisdiction where such qualification is necessary except
where the failure to qualify will not have a Material Adverse Effect. The copies
of the Certificates of Incorporation and By-laws of Edentify as amended to date,
and made available to Zelcom, are true and complete copies of those documents as
now in effect.

4.2 Authority. This Agreement constitutes, when executed and delivered by
Edentify in accordance herewith, the valid and binding obligations of each of
them, enforceable in accordance with its respective terms, subject to the
Enforceability Exceptions.

4.3 No Conflict. The execution and performance of this Agreement and any other
agreements contemplated hereby will not (i) conflict with or violate the
Articles of Incorporation or the by-laws of Edentify or (ii) violate in any
material respect any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which Edentify is a party..

4.4 Compliance With Law-General. Edentify materially complies with material Laws
applicable to them.

4.5 Consents. Except as may be required by federal securities laws and
regulations, no authorization, license, franchise, approval, order or consent
of, and no registration, declaration or filing by Edentify with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with the execution, delivery and performance of this
Agreement, and consummation of the Transaction.

4.6 No Commissions. Edentify has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.

4.7 Accuracy of Representations. None of the representations or warranties
contained in this Agreement, including the Edentify Disclosure Documents,
contains, or will contain at the Closing Date, any false or misleading
statement, or omits, or will omit at the Closing Date, any fact or statement
necessary to make the other statements or facts set forth herein or therein not
false or misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF ZELCOM AND ZELCOM PRINCIPALS

Except as set forth in the Zelcom Disclosure Documents, Zelcom and the Zelcom
Principals, jointly and severally (except with respect to sections 5.4 and 5.5)
represent and warrant to, and agree with, Edentify as follows as of the date
hereof with the knowledge and understanding that Edentify is relying materially
upon such representations and warranties:

5.1 Organization and Standing of Zelcom. Zelcom is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Illinois and has the requisite power to carry on its business as now
conducted and to own its assets and is duly qualified to transact business as a
foreign entity in each state where such qualification is necessary except where
the failure to qualify will not have a Material Adverse Effect.

5.2 Subsidiaries. Except as set forth in the Zelcom Disclosure Documents, Zelcom
has no Subsidiaries and no interest in any other corporation, partnership, joint
venture or other entity.

5.3 Capitalization. The total membership interests of Zelcom consist of 47.5 %
owned by Zelikson, 47.5% owned by Fasana and 5.0% owned by Komos. The shares of
common stock of Zelcom that are issued and outstanding are duly authorized,
validly issued and outstanding, fully paid and nonassessable, and were not
issued in violation of the preemptive rights of any person. Except as set forth
in this paragraph 5.3, there are no outstanding (a) options, warrants or rights
to purchase or subscribe for any equity securities, or other ownership interests
of Zelcom, (b) obligations of Zelcom, whether absolute or contingent, to issue
any shares of equity securities or other ownership interests, (c) debt or equity
securities directly or indirectly convertible into any equity securities of
Zelcom or (d) any operating agreements, options, rights of first refusal or
other similar rights with respect to the capital or voting interests of Zelcom.
Further, except as required in this Agreement, prior to the Closing Date, Zelcom
will take no action to authorize the issuance of any options, warrants, stock
rights, stock dividends, or any securities convertible into membership interests
in Zelcom.

5.4 Ownership/Title. Zelikson and Fasana are the sole record and beneficial
owners of all of the membership interests of Zelcom free and clear of all liens
and encumbrances and claims of any kind. Upon execution of this Agreement and
delivery at Closing of the certificates for the Edentify shares and rights to
shares pursuant to the Exchange, Edentify shall receive marketable title to such
shares free and clear of all Liens and encumbrances and claims of third parties.

5.5 Investment Purpose. Zelikson and Fasana each hereby represents, warrants and
agrees that he will be acquiring the shares of Edentify to be received by him,
for investment, for his own account, and not with a view to the distribution of
the Edentify shares. In such connection, Zelikson and Fasana each further
represents and warrants that he understands that Edentify is issuing the
Edentify shares that he is designated to receive, to him in reliance upon an
exemption from the registration requirements pursuant to Section 5 of the
Securities Act and the rules and regulations thereunder. Zelikson and Fasana
each agrees that the Edentify Shares may not be sold, transferred, pledged,
hypothecated, assigned or otherwise disposed of by him unless Edentify shall
have been supplied with evidence satisfactory to it and its counsel that such
transfer is not in violation of the Securities Act. Furthermore, each of
Zelikson and Fasana understands that the certificates for the Edentify shares
shall bear an appropriate restrictive legend to reflect the foregoing
restrictions and that stop transfer instructions will be placed against the
Edentify shares with respect thereto. Zelikson and Fasana each consents to the
placing of such legend on the certificates for the Edentify shares.

5.6 Governmental Approval; Consents. Except as may be required by federal
securities laws and regulations, no authorization, license, permit, franchise,
approval, order or consent of, and no registration, declaration or filing by
Zelcom with, any governmental authority, domestic or foreign, federal, state or
local, is required in connection with the execution, delivery and performance of
this Agreement and consummation of the transaction. No Consents of any other
parties are required to be received by or on the part of Zelcom to enable it to
enter into and carry out this Agreement.

5.7 Authority. This Agreement constitutes, and all other agreements contemplated
hereby will constitute, when executed and delivered by Zelcom in accordance
herewith, the valid and binding obligations of Zelcom enforceable in accordance
with their respective terms, subject to the Enforceability Exceptions.

5.8 Financial Documents. The financial statements provided to Edentify are true
and complete copies of the financial statements of Zelcom. These financial
statements (i) have been prepared from the books and records of Zelcom are
complete and correct and fairly reflect, in each case in all material respects,
the financial condition and results of operations of Zelcom as of the dates and
for the periods indicated thereon. The books and accounts of Zelcom have been
maintained in all material respects in accordance with sound business practices.
Zelikson and Fasana shall promptly cooperate with Edentify to ensure that the
books and records of Zelcom may be integrated into those of Edentify and where
required, shall provide any assistance necessary so that all transactions
entered into by Zelcom prior to Closing may be recorded by Edentify in
accordance with GAAP.

5.9 Liabilities. Zelcom has no material Liabilities other than (i) Liabilities
fully and adequately reflected or reserved against on the balance sheet provided
to Edentify or (ii) Liabilities incurred since the date of the balance sheet
provided to Edentify in the ordinary course of the business of Zelcom or to be
insured in connection with this transaction and any related transaction.

5.10 Compliance With Law-General. Zelcom materially complies with material Laws
applicable to them.

5.11 Employees/Benefit Plans. Except as set forth in the Zelcom Disclosure
Documents, Zelcom has never maintained or contributed to any employee benefit
plan, or any equity purchase plan, option plan, fringe benefit plan, bonus plan
or any other deferred compensation agreement, plan or funding arrangement,
whether or not such plan has been terminated and whether or not such plan is of
legally binding nature in the form of an informal understanding. With respect to
the plans, the laws as applicable, have been fulfilled in all material respects
and no event has occurred nor does any condition exist which would subject
Edentify to any material penalty, excise tax or liability. There are no pending
or threatened claims against Zelcom or the Zelcom Principals by any current or
past employees of Zelcom.

5.12 Litigation/Liens. There is no claim, action, proceeding, or investigation
pending or, to its knowledge, threatened against or affecting Zelcom before or
by any court, arbitrator or governmental agency or authority. There are no
decrees, judgments, injunctions, liens or orders of any court, governmental
department, agency or arbitration outstanding against Zelcom.

5.13 No Commissions. Zelcom has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.

5.14 Accuracy of Representations. None of the representations or warranties
contained in this Agreement, including the Zelcom Disclosure Schedule, contains,
or will contain at the Closing Date, any false or misleading statement, or
omits, or will omit at the Closing Date, any fact or statement necessary to make
the other statements or facts set forth herein or therein not false or
misleading.

ARTICLE VI
POST CLOSING OBLIGATIONS

6.1 Indemnification by Zelcom Principals. For a period of two (2) years
following the Closing Date, Zelikson and Fasana hereby agree, jointly and
severally, to indemnify, defend and hold Edentify and its directors, officers,
managers, shareholders, partners, members, employees and agents (each, an
“Indemnified Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that Edentify may suffer or
incur as a result of or relating to any misrepresentation, breach or inaccuracy
of any representation, warranty, covenant or agreement made by its directors,
officers, or principals in this Agreement.

6.2 Cooperation. To the extent that any bank accounts, books, records, or other
documents are maintained in the name of Zelcom following Closing, Zelcom and the
Zelcom Principals shall fully and timely cooperate and comply with all requests
by Edentify for current copies of same, as well as any requests by Edentify,
from time to time, for accounting and other reports or budgets. Further, Zelcom
shall not retain the services of any employees, consultants or other staff, or
otherwise encumber Zelcom for obligations exceeding 5% of net income of Zelcom,
individually or in the aggregate, without the written consent of Edentify.

6.3 Further Assurances. The Zelcom Principals shall promptly execute all other
documents requested by Edentify to transfer control of property and accounts
owned by Zelcom to Edentify and to otherwise effectuate the provisions of this
Agreement.

6.4 Right of First Refusal. The Zelcom Principals shall be entitled to a right
of first opportunity to reacquire the Zelcom operation from Edentify in the
event Edentify’s Board of Directors should ever elect to sell or transfer all or
substantially all of the assets or stock of Zelcom. Likewise, in the event of
such a decision, the Zelcom Principals shall also have the right of first
refusal to match any other offer proposed by any third party acquirer of Zelcom.
Finally, in the event Edentify should ever liquidate or otherwise cease
operations, then the Zelcom Principals shall have both a right of first
opportunity any right of first refusal to acquire the business and assets of
Zelcom.

ARTICLE VII
MISCELLANEOUS

7.1 Expenses. Each party shall bear its own costs in respect of the
Transactions.

7.2 Survival of Representations, Warranties and Covenants. All statements
contained in this Agreement or in any certificate delivered by or on behalf of
Zelcom, Edentify, Zelikson or Fasana pursuant hereto, or in connection with the
transactions contemplated hereby shall be deemed representations, warranties and
covenants by Zelcom, Edentify, Zelikson or Fasana, as the case may be,
hereunder. All representations, warranties, and covenants made by Zelcom,
Edentify, Zelikson or Fasana in this Agreement, or pursuant hereto, including,
without limitation, the indemnification by the Zelcom Principals, shall survive
the Closing, but shall terminate two (2) years from the Closing Date.

7.3 Succession and Assignments; Third Party Beneficiaries. This Agreement may
not be assigned (either voluntarily or involuntarily) by any party hereto
without the express written consent of the other party or parties. Any attempted
assignment in violation of this section 7.3 shall be void and ineffective for
all purposes. In the event of an assignment permitted by this section 7.3, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement.

7.4 Notices. All notices, requests, demands, or other communications with
respect to this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) or with respect of notices from the United States sent by the
United States Postal Service, registered or certified mail, return receipt
requested, or (iii) personally delivered by a nationally recognized express
overnight courier service, charges prepaid, to the following addresses (or such
other addresses as the parties may specify from time to time in accordance with
this Section):

(a) If to Zelcom: Zelcom Group, LLC

1821 Walden Office Square

Suite 400
Schaumburg, IL 60173

Attn: Robert Zelikson

Fax No.: (847) 303-1121

     
With a copy to:
  Wildman, Harrold, Allen & Dixon, LLP
2300 Cabot Drive, Suite 455
Lisle, Illinois 60532-3639

Dean Leffelman, Esquire
Fax No.: (630) 955-0662



  (b)   If to Edentify: Edentify, Inc.

74 W. Broad Street, Suite 350

Bethlehem, PA 18018

Attn: Terrence DeFranco

Fax No.: (610) 814-6836

     
With a copy to:
  Kenneth R. Vennera, Esq.
General Counsel
Fax No.: (610) 814-6836

All such notices shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address by hand, if personally delivered; or sent by facsimile
transmission provided such transmission has been confirmed as sent, (ii) the
third (3rd) business day following the date deposited with the United States
Postal Service, or (iii) the next business day after shipment overnight by
recognized courier service.

9.5 Construction. This Agreement shall be construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without giving effect
to the principles of conflicts of law thereof.

9.6 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

9.7 No Implied Waiver; Remedies. No failure or delay on the part of the parties
hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.

9.8 Entire Agreement. This Agreement, including any exhibits and Disclosure
Schedules attached hereto, sets forth the entire understandings of the parties
with respect to the subject matter hereof, and it incorporates and merges any
and all previous communications, understandings, oral or written as to the
subject matter hereof, and cannot be amended, waived or changed except in
writing, signed by the party to be bound thereby.

9.9 Waiver of Jury Trial. Each of the parties hereto expressly waives its right
to a jury trial with respect to any such suit, litigation or other judicial
proceeding.

9.10 Headings. The headings of the Sections of this Agreement, where employed,
are for the convenience of reference only and do not form a part hereof and in
no way modify, interpret or construe the meanings of the parties.

9.11 Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the Effective Date.

EDENTIFY, INC.

By: /s/ Terrence DeFranco
Name: Terrence DeFranco
Title: Chief Executive Officer


ZELCOM GROUP, LLC

By: /s/ Robert Zelikson
Name: Robert Zelikson
Title: Manager


and

By: /s/ Gregory Fasana
Name: Gregory Fasana
Title: Manager


INDIVIDUALLY WITH RESPECT TO
ARTICLES V AND VI ONLY:

/s/ Robert Zelikson
ROBERT ZELIKSON

/s/ Gregory Fasana
GREGORY FASANA

INDIVIDUALLY WITH RESPECT TO SECTION 2.1 ONLY:

/s/ Matthew Komos
MATTHEW KOMOS

